Citation Nr: 0948635	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In November 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

October 2007 VA mental health treatment notes include an axis 
one diagnosis of PTSD.  These notes refer to inservice 
stressors in the following manner:  "He served in the Navy 
during Vietnam and saw combat as a Bosun's mate on a ship.  
His job was as first loader for the artillery.  He 
experienced traumas when their ship was fired on several 
times and from the repeated firing of shells one after 
another."  

In February 2008, the Veteran replied to the RO's request for 
identification of inservice stressors giving rise to his 
PTSD.  He explained that he served aboard two ships, the 
U.S.S. Mars (AFS1) and the U.S.S. Paricutin (AE18), and 
indicated that at least one of these ships functioned to 
transfer ammunition to other ships.  He also reported that he 
was a first loader on a 3 inch gun mount.  He explained an 
alleged stressor as "[t]he stress from loading and unloading 
ammunition of all kinds is something I had a fear of from the 
start.  You never new (sic) what could happen, especially 
from ship to ship."  

During the Board hearing, the Veteran testified that his job 
aboard ship was to operate a winch to transfer ammunition 
from one ship to another.  Hearing transcript at 6.  He 
testified that he had watched filmstrips of a similar 
ammunition ship that had blown up while in a shipyard in 1943 
and that after being deployed he was fearful 24 hours a day 
that his ship would blow up.  Id. at 6-7.  

Service personnel records show that the Veteran reported for 
duty aboard the U.S.S. Paricutin in June 1967 and served on 
the ship until April 1969.  These records also include 
evaluation reports of the Veteran from November 1965 to March 
1966, March 1966 to September 1966, and January 1967 to March 
1967 which all show that his present ship or station was the 
U.S.S. Mars (AFS-1).  The Board notes that the U.S.S. 
Paricutin was an ammunition ship and the U.S.S. Mars was a 
combat supply ship.  

On remand, the Veteran should be afforded a VA examination to 
determine if he has PTSD and if his service aboard ship, with 
a daily fear of explosion, is a "stressor" under the DSM-IV 
and, if so, whether he has PTSD as a result of this stressor.  

In his May 2008 Notice of Disagreement, the Veteran stated 
that while stationed in the Gulf of Tonkin, his ship was 
fired upon by two small gunboats.  In his October 2008 
Substantive Appeal, he requested that VA assist him by 
obtaining the ship logs to verify the occurrence of the 
alleged attack.  

During the November 2009 hearing, the Veteran testified that 
the attack by the gunboats occurred in the spring of 1966, 
either in April or May.  Although the Veteran has referred to 
his duty at this time as aboard the U.S.S. Paricutin, service 
personnel records show that he reported to the Paricutin in 
June 1967.  An evaluation report for the period from March 
1966 to September 1966 show his present ship or station as 
the U.S.S. Mars (AFS-1).  On remand, the RO should make 
efforts to determine whether the U.S.S. Mars came under 
attack during the period from April 1, 1966 to May 31, 1966.  

The results of this research, either that the Veteran's ship 
did, or did not, come under attack, should be incorporated 
into the request for a VA medical examination, as explained 
in the actions detailed below.  

Additionally, the Board notes that the service treatment 
records include a June 1967 consultation sheet documenting 
that the Veteran reported to sick call with complaints of 
being very nervous, unable to stand crowds, unable to sleep, 
no desire to eat, likes to be left alone, and that he becomes 
agitated very easily.  

Given that the Veteran has been diagnosed with at least one 
mental disease, the VA examination should include findings as 
to any and all mental diseases suffered by the Veteran.  If 
the Veteran is found to suffer from a mental disease other 
than or in addition to PTSD, the examiner should provide an 
opinion as to whether such disease had onset during service.  
The examiner should comment on the June 1967 treatment 
record.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the JSRRC attempt to 
verify the Veteran's claimed stressor of 
the ship he was assigned to from April 1, 
1966 to May 31, 1966 (U.S.S. Mars (AFS-1)) 
coming under fire from "gunboats".  
Associate the response with the claims 
file.  

2.  Request copies of the deck logs of the 
U.S.S. Mars (AFS-1) for the period from 
April 1, 1966 to May 31, 1966.  Associate 
any copies obtained with the claims file.  
If copies are not available, obtain a 
negative response and associate that 
response with the claims file.  

3.  Schedule the Veteran for a VA PTSD and 
mental diseases examination.  The examiner 
is asked to identify any and all mental 
diseases suffered by the Veteran.  If the 
examiner determines that the Veteran has 
PTSD, the examiner must provide an opinion 
as to the stressor(s) upon which he or she 
bases the diagnosis.  This opinion must 
include a rationale.  A mere recitation of 
facts and a conclusion does not constitute 
an adequate VA examination.  Specifically, 
the following should be carried out:  

(a)  If, and only if, the RO determines 
that the U.S.S. Mars was attacked by 
gunboats between April 1, 1966 and May 31, 
1966, the examiner should be informed that 
this event occurred and, if the examiner 
diagnoses PTSD, the examiner must provide 
an opinion as to whether it is as likely 
as not (a 50 percent or greater 
probability) that the Veteran's PTSD is 
due to that incident.  

(b)  If the RO determines that the U.S.S. 
Mars was not attacked by gunboats between 
April 1, 1966 and May 31, 1966, the 
examiner must be informed that the 
occurrence of this alleged event has not 
been verified and can not be used as a 
basis to find that the Veteran has PTSD.   

(c)  If the examiner diagnoses PTSD, the 
examiner must provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the Veteran's PTSD resulted from his 
extended (several years) presence on an 
ammunition/combat supply ship during the 
Vietnam War.  If the examiner determines 
that the Veteran's PTSD resulted from his 
presence on an ammunition/combat supply 
ship during the Vietnam War, the examiner 
is asked to explain this stressor in terms 
of the DSM-IV.  

(d)  If the examiner diagnoses PTSD, the 
examiner must identify all stressors that 
gave rise to the Veteran's PTSD.  

(e)  If the examiner determines that the 
Veteran has a mental disease in addition 
to, or other than, PTSD, the examiner must 
provide an opinion as to whether it is as 
likely as not (a 50 percent or greater 
probability) that such disease had onset 
during the Veteran's active service.  The 
examiner is asked to comment on the 
significance, or lack thereof, of the June 
1967 Consultation Sheet found in the 
Veteran's service treatment records 
(located in an envelope associated with 
the claims file).  

4.  Then, readjudicate the Veteran's claim 
on appeal.  If the benefit sought is not 
granted in full, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period to reply thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


